Citation Nr: 1413178	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-09 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of entitlement to dependency and indemnity compensation.

2.  Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1968 to August 1992.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  In a December 2007 rating decision, the RO reopened the appellant's claim for service connection for the Veteran's cause of death, but denied the claim on the merits.

In May 2013, the Veteran appeared and testified at a videoconference hearing before the undersigned.  A transcript of the hearing is contained in the record.

The Board notes that the appellant submitted evidence subsequent to the January 2010 statement of the case.  However, in February 2014, the appellant's representative submitted a waiver of initial RO review of this evidence.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional medical documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran died in August 2005.

2.  According to his death certificate the immediate cause of the Veteran's death was renal cell carcinoma.  No significant conditions contributing to death but not resulting in the underlying cause were listed.

3.  At the time of the Veteran's death, service connection was in effect for hypertension, epicondylitis of the right elbow, and degenerative arthritis of the thoracic spine.  His combined rating was 10 percent.

4.  The RO denied entitlement to service connection for the cause of the Veteran's death in a May 2006 rating decision; the appellant was notified of this action and apprised of her appellate rights, but did not perfect a timely appeal.

5.  The evidence received since the May 2006 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for the cause of the Veteran's death.

6.  The Veteran did not die as a result of a service-connected disability, nor did a service-connected disability or disabilities cause or contribute substantially or materially to his death.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the May 2006 rating decision that is sufficient to reopen the appellant's claim of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform appellants of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

For claims to reopen, VA must both notify the appellant of the evidence and information that is necessary to reopen the claim and notify her of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  38 U.S.C.A. § 5103: Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide the appellant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent, 20 Vet. App. at 9-10.

In a claim for service connection for the cause of a veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342   (2007).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  A September 2007 letter issued prior to the December 2007 rating decision provided the required notice.  The letter also provided notice of what VA would obtain or provide and the information and evidence that the appellant must provide.  Accordingly, VA's duty to notify has been satisfied. 

VA's duty to assist the appellant has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and private treatment records have been obtained.

In a claim for service connection for the cause of a veteran's death VA must secure a medical opinion when there is evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualified; and there is an indication that the veteran's death may be associated with his service or with another service-connected disability, but there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Cf. generally McLendon v. Nicholson, 20 Vet. App. 79, 83-6 (2006).  

A VA medical opinion is not required because the medical evidence currently of record is sufficient to decide the claim and there is no reasonable possibility that such an opinion would result in evidence to substantiate the claim.  In this regard, the Board notes that-as will be discussed in further detail below-the medical evidence of record does not even suggest that the Veteran's death was due to service-connected disability or that a disability of service origin or entitled to presumptive service connection caused or contributed substantially or materially to the Veteran's death.  

The Board finds that VA has therefore fulfilled its duties to notify and assist the appellant and will therefore address the merits of the claim.

New and Material Evidence

Service connection for the cause of the Veteran's death was denied in a May 2006 rating decision.  The appellant was advised of the decision and apprised of her right to appeal, but she did not perfect an appeal in a timely manner.  As such, the May 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).  

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  "New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The Board finds that the evidence submitted since the May 2006 rating decision, including a doctor's opinion addressing the cause of the Veteran's death and its relationship to Agent Orange is new and material.  Accordingly, the Board finds that the claim is reopened.


Entitlement to Service Connection

The appellant seeks service connection for the cause of the Veteran's death.  She argues that he died due to lung cancer due to herbicide exposure which contributed to his death.

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1) . It is not sufficient to show that service- connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases, including respiratory cancers, if the disease becomes manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  As this Veteran served in the Republic of Vietnam he is presumed to have been exposed to Agent Orange and other herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

In reaching a determination in this case, the Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the appellant's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board finds that service connection for the cause of the Veteran's death is not warranted because the cause of his death was not incurred or aggravated inservice, and it may not be presumed to have been so incurred, to include due presumed inservice exposure to Agent Orange and other herbicides.  38 C.F.R. §§ 3.303, 3.309(e), 3.312.

The appellant died due to renal cancer.  Renal cancer was not demonstrated inservice, and it was not disabling to a compensable degree within one year of his separation from active duty.  Further, renal cancer is not a disorder that may be presumed to be due to, or as a result of the Veteran's inservice exposure to Agent Orange and other herbicides.  

The Board acknowledges that the Veteran's renal cancer involved his lymph nodes and that it had metastasized to both lungs.  Indeed, doctors initially thought he might have metastatic lung cancer.  Notably, however, following imaging studies in November 2004, to include a CT scan, the Veteran was diagnosed with renal cell carcinoma.  He was not diagnosed with primary lung cancer.  In December 2004, the Veteran had surgery to resection his right kidney.  At that time, the surgeon noted that the Veteran's renal cell carcinoma was attached to the diaphragm and included a metastatic deposit on the omentum.  The surgeon performed an omentumectomy and resection of the diaphragm in addition to the kidney resection.  The Veteran's diagnosis continued to be renal cell carcinoma with metastases.  His death certificate listed renal cell carcinoma as the cause of death.  

Significantly, in a June 2013 letter, the Veteran's own physician stated that the Veteran did not have primary lung cancer and instead had metastases from kidney cancer.  Therefore, the evidence is clear that the Veteran did not have an enumerated disease for which presumptive service connection based upon Agent Orange exposure may be granted.  38 C.F.R. §§ 3.307, 3.309(e).

In reaching this conclusion the Board observes that in VAOPGCPREC 18-97, VA's General Counsel  addressed whether a Veteran is entitled to presumptive service connection based on exposure to an herbicide agent if a cancer listed in 38 C.F.R. § 3.309(e) is caused by metastasis from cancer of another organ.  The General Counsel  noted that it was "well established" that a primary cancer of one organ may metastasize into other organs, causing secondary tumors in those other organs.  The General Counsel  noted that "[m]etastasis" is "the transfer of disease from one organ or part to another not directly connected with it." 

VA's General Counsel noted that a similar question previously arose in the context of the presumption of service connection for diseases due to ionizing radiation.  Service connection for a disease for which a presumption of service connection is available in the case of a radiation-exposed Veteran was denied where it was determined that the disease resulted from metastasis of a nonradiogenic cancer.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (upholding denial of service connection for cancer listed in 38 U.S.C. § 1112(c)  in light of evidence that that cancer resulted from metastasis of cancer not listed in that statute). 

The General Counsel reasoned that evidence that establishes that a cancer for which presumptive service connection was authorized based on exposure to herbicides was, in fact, caused by metastasis from a cancer not associated with herbicide exposure constituted affirmative evidence to rebut the presumption that the secondary cancer was caused by in-service herbicide exposure.  By definition, the General Counsel  stated, metastasis would represent the progress of the nonservice-connected primary cancer, and evidence that a secondary cancer resulted from metastasis of a primary cancer would be affirmative evidence that the secondary cancer was not the result of some other cause, such as herbicide exposure.  As such, the General Counsel  concluded in this binding opinion that presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)  for a cancer listed in 38 C.F.R. § 3.309(e)  as being associated with herbicide exposure, if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure.  VAOPGCPREC 18-97.

Finally, there is no evidence that the Veteran's cancer or that the cause of his death was of service origin or that renal cancer was caused or aggravated by any service-connected disability.  The Veteran's own treating physician stated in a June 2013 letter that she did not know if the Veteran's kidney cancer was related to Agent Orange.  Private treatment records do not contain any opinions relating the Veteran's cancer or the cause of his death to service or to any of his service-connected disabilities.  

Although the appellant argues that the Veteran had lung cancer caused by Agent Orange exposure, she is not competent to express medical conclusions.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While lay persons can provide pertinent and competent testimony in some instances, as a lay person untrained in either oncology or urology the appellant is not competent to offer a medical opinion on a complex medical manner such as the cause of the Veteran's death due to renal cancer.

Therefore, the cause of the Veteran's death did not have a nexus with service or to a service-connected disability.  38 C.F.R. §§ 3.303, 3.312.  Given these facts, entitlement to service connection for the cause of the Veteran's death must be denied. 

In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim, however, this doctrine is not for application.  38 U.S.C.A. § 5107.

ORDER

Entitlement to service connection for the Veteran's cause of death is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


